           Case 2:19-cr-00017-DLC Document 58 Filed 07/28/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION


 UNITED STATES OF AMERICA,
                                                       CR 19–17–BU–DLC
                          Plaintiff,

           vs.                                          ORDER

 ANTHONY JACOB LUGO,

                          Defendant.



      Before the Court is the Government’s Motion for Final Order of Forfeiture.

(Doc. 55.) Having reviewed the motion, the Court finds:

      1.         The United States commenced this action pursuant to 26 U.S.C.

§ 5872, 21 U.S.C. §§ 853, 881(a)(7)(11), and 18 U.S.C. § 924(d).

      2.         A preliminary order of forfeiture was entered on March 20, 2020.

(Doc. 43.)

      3.         All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 51.)

      4.         It appears there is cause to issue a forfeiture order under 26 U.S.C.

§ 5872, 21 U.S.C. §§ 853, 881(a)(7)(11), and 18 U.S.C. § 924(d).

      IT IS ORDERED that:

      1.         The motion for final order of forfeiture is GRANTED.
                                              1
           Case 2:19-cr-00017-DLC Document 58 Filed 07/28/20 Page 2 of 2



      2.      Judgment of forfeiture shall enter in favor of the United States

pursuant to 26 U.S.C. § 5872, 21 U.S.C. §§ 853, 881(a)(7)(11), and 18 U.S.C.

§ 924(d), free from the claims of any other party, in the following property:

              • Armas de Guerra, model RGV-15/MF, 5.56 mm, Semi-Automatic
                Rifle (S/N: ADG00176);
              • Sig-Sauer, model 1911, .45 caliber, semi-automatic pistol (S/N:
                 54B081367); and
              • Ammunition.

      3.      The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 28th day of July, 2020.




                                           2
